 

EMPLOYMENT AGREEMENT RENEWAL AND AMENDMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into on July 25, 2012 by
and between Neuralstem, Inc., a Delaware Corporation (the “Company”), and I.
Richard Garr (“Employee”).

 

1.     This Agreement renews and amends that certain Employment Agreement dated
January 1, 1997, and subsequently amended on October 31, 2005 and January 1,
2008, made and entered into by the parties hereto (the “Employment Agreement”).

 

2.     The term of the Employment Agreement is renewed for an additional 60
month term upon the expiration of the existing term, to October 31, 2017.

 

3.     All other provisions of the Employment Agreement shall remain in full
force and effect, other than any provision that conflicts with the terms and
spirit of this Agreement.

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.

 

NEURALSTEM, INC.:               By:         EMPLOYEE:                       I.
Richard Garr    

 



 

 

 

 